DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 July 2021, 8 October 2021, and 29 October 2021 were filed after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 4-11, 13-18, and 20-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 26, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a device comprising a first coil having first and second coil ends, wherein the first coil comprises at least one conductive wire with a plurality of turns; and a second coil having third and fourth coil ends, wherein the second coil is electrically connected in series with the first coil via a junction point between the second coil end of the first coil and the third coil end of the second coil, and wherein the second coil comprises a plurality of conductive wires, each wire of the plurality of conductive wires having a plurality of turns, wherein the second coil includes an insulator separating at least two conductive wires of the plurality of conductive wires, wherein the second coil includes at least one connector connecting two or more conductive wires of the plurality of conductive wires, and wherein at least one wire of the plurality of conductive wires has (i) a first turn comprising a varying first width in a first range, and (ii) a second turn comprising a varying second width in a second range, wherein the second range is different than the first range; and first, second, and third terminals that are physically available for connection with circuitry, wherein (i) the first terminal is electrically connected to the first coil end of the first coil, (ii) the second terminal is electrically connected to the fourth coil end of the second coil, and (iii) the third terminal is electrically connected to the junction point, wherein the device is capable of operating in each of (i) a first operating mode in which a conducting path is formed across a first pairwise combination of the first and second terminals such that electrical current flows through both the first coil and the second coil that are electrically connected in series via the junction point between the second coil end of the first coil and the third coil end of the second coil, wherein the device has a first inductance while placed in the first operating mode and (ii) a second operating mode in which a conducting path is formed across a second pairwise combination of the second and third terminals such that electrical current flows through the second coil but not the first coil, or a second pairwise combination of the first and third terminals such that electrical current flows through the first coil but not the second coil, wherein the device has a second inductance while placed in the second operating mode.
Regarding Claims 2, 4-11, 14-18, and 20-25, they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BRIAN K BAXTER/Examiner, Art Unit 2836
12 November 2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836